Citation Nr: 0716691	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently evaluated as 20 percent disabling



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



REMAND

The veteran served on active duty from January 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  The most recent medical evidence of record relative 
to the veteran's current level of disability is the report of 
an April 2003 VA examination.  At this examination, the 
veteran was diagnosed with lumbosacral strain and the 
examiner noted some muscular tenderness to soreness across 
the lumbar spine and pain with motion.  Motion was to 65 
degrees of flexion, with pain from 50-65 degrees, out of 95 
degrees.  The examiner noted that the veteran could extend, 
bend, and rotate 25/35 degrees limited by pain.  The examiner 
also noted that the veteran had been evaluated and found to 
have some degenerative disk disease.  The medical evidence 
also contains a treatment note dated in February 2003 from 
the Cleveland VA Medical Center (VAMC), assessing the veteran 
with vertebrae disk degeneration with no evidence of 
neurologic compromise.  At the exam, the veteran stated that 
he experienced small periods of left leg pain.

In this case, the April 2003 VA examination, and the February 
2003 treatment note are inadequate for rating purposes 
because the examinations did not address the veteran's 
current level of disability in the context of the diagnostic 
rating criteria that became effective September 26, 2003.  
Further, given that the April 2003 examination was conducted 
several years ago, and that the veteran has argued that his 
back is now worse, the Board finds that it would be helpful 
to secure additional medical evidence.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one); Schafrath 
v. Derwinski, 1 Vet. App. 589, 595  (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran a new VA 
examination in order to determine his current degree of 
disability under the new rating criteria.  It would also be 
helpful to know whether any disk disease is attributable to 
the strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003) (the criteria for a 40 percent rating include 
consideration of whether there is any narrowing or 
irregularity of a joint space).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  Review of the record discloses that 
the veteran has not been notified in accordance with the 
provisions of the VCAA.  Specifically, the veteran has never 
been asked to provide any evidence in his possession that 
pertains to this claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board will therefore also remand this 
case in order to ensure that the veteran receives the due 
process to which he is entitled.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2006).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should be 
specifically instructed to submit any 
pertinent evidence in his possession.

2.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim, including recently prepared spine-
related treatment records and records of 
treatment for any related neurologic 
disabilities.  With any necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

3.  Arrange for the veteran to undergo a 
VA spine and neurological examination by 
a physician with appropriate expertise to 
determine the current degree of 
disability of the veteran's service-
connected lumbosacral strain.  Range-of-
motion studies should be conducted.  
Among other findings, all functional 
losses due to pain, weakness, 
fatigability, etc., should be equated to 
additional limitation of motion (beyond 
that shown clinically).  The examiner 
should also ascertain whether the veteran 
has disk disease that has been caused or 
made worse by the service-connected 
lumbosacral strain.  The duration and 
frequency of any prescribed periods of 
bed rest due to the veteran's 
degenerative disk disease should be 
noted.  (The veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for review 
in connection with the examination.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination results to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

4.  The AOJ should re-adjudicate the 
claim on appeal.  Consideration should be 
given to both old and new rating 
criteria.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

